JOSEPHINE LINKER HART, Justice, concurring. The dissent erroneously asserts that the majority has held that the statute at issue is unconstitutional. The majority has instead affirmed the circuit court’s finding that the law-enforcement officer’s conduct was unreasonable under [ 6the Fourth Amendment to the United States Constitution. The circuit court’s analysis properly centered on the conduct of the law-enforcement officer. In a Fourth Amendment analysis of a warrantless search, we examine the statute as applied. As the United States Supreme Court has noted, “the question ... is not whether the search was authorized by state law. The question is rather whether the search was reasonable under the Fourth Amendment. Just as a search authorized by state law may be an unreasonable one under that amendment, so may a search not expressly authorized by state law be justified as a constitutionally reasonable one.” Cooper v. State of Cal., 386 U.S. 58, 61, 87 S.Ct. 788, 17 L.Ed.2d 730 (1967). While Arkansas is “of course, free to develop its own law of search and seizure to meet the needs of local law enforcement ... and in the process it may call the standards it employs by any names it may choose,” the State may not “authorize police conduct which trenches upon Fourth Amendment rights, regardless of the labels which it attaches to such conduct.” Sibron v. New York, 392 U.S. 40, 60-61, 88 S.Ct. 1889, 20 L.Ed.2d 917 (1968); see Knowles v. Iowa, 525 U.S. 113, 116, 119 S.Ct. 484, 142 L.Ed.2d 492 (1998) (noting that the “question we therefore address is whether the search at issue, authorized as it was by state law, nonetheless violates the Fourth Amendment”). Thus, in a Fourth Amendment analysis of a warrantless search, we consider the conduct of law enforcement and determine whether that conduct violates the defendant’s Fourth Amendment rights. While normally our court does not engage in fact-intensive questions in State appeals, I agree with the circuit court’s finding and the majority’s holding that law enforcement’s conduct violated Allen’s Fourth Amendment rights.